
	

114 HR 3396 IH: CURE Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3396
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Rangel (for himself, Mr. McDermott, Ms. Slaughter, Mr. Conyers, Mr. Cárdenas, Ms. Castor of Florida, Mr. Hastings, Mr. Cummings, Mr. McGovern, Mr. Pocan, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To address the dramatic increase of HIV/AIDS in minority communities.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Communities United with Religious leaders for the Elimination of HIV/AIDS Act of 2015 or the CURE Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Office of Minority Health grants for activities to reduce HIV/AIDS among those with the
			 greatest rate of increasing rates of infection in the minority
			 communities.
					Sec. 5. Substance Abuse and Mental Health Services Administration grants for HIV testing and
			 counseling services for high risk youth.
					Sec. 6. Centers for Disease Control and Prevention grants for public health testing, intervention,
			 and prevention activities.
					Sec. 7. Centers for Disease Control and Prevention activities for HIV/AIDS prevention and
			 education.
					Sec. 8. Centers for Disease Control and Prevention national media outreach campaign.
					Sec. 9. National Center on Minority Health and Health Disparities grants for study on prevention
			 based on behavioral factors.
 2.FindingsCongress finds the following: (1)The latest estimates of the Centers for Disease Control and Prevention of the incidence of new HIV infections in the United States indicate that HIV remains a serious health problem.
 (2)It has been estimated that 1.2 million people in the United States are living with HIV/AIDS. Approximately 50,000 people in the United States are newly infected and nearly one in eight of those are not aware that they are infected.
 (3)Racial and ethnic minorities accounted for almost 71 percent of the newly diagnosed cases of HIV infection in 2010. The national HIV rates (per 100,000 persons) for minority groups as of 2010 was 68.9 for Blacks, 27.5 for Hispanics, 19.3 for Native Hawaiian and Pacific Islanders, 9.7 for American Indian/Alaska Natives, and 6.5 for Asian-Americans.
 (4)Although Blacks are only 12 percent of the United States population, they account for half (44 percent) of all new HIV infection cases in 2010. They are 8 times more likely to have HIV than Whites.
 (5)Black women accounted for 13 percent of all new HIV infections in the United States in 2010 and nearly 64 percent of all new infections among women. Most Black women (87 percent) were infected through heterosexual sex. In 2010, AIDS was the third leading cause of death in Black women 35 to 44 years of age. This equates to the death rate from HIV of 22 times more likely than White women.
 (6)Black men represented almost one-third (31 percent) of all new HIV infections in the United States in 2010 and account for 70 percent of new HIV infections among Blacks. AIDS is also the third leading cause of death for Black men 35 to 44 years of age.
 (7)The rate of new HIV diagnoses among Black males 13 to 29 years of age who have sex with males has increased 48 percent between 2006 and 2009.
 (8)Second to Blacks, Hispanics compose the minority group most disproportionately affected by HIV. Accounting for 16 percent of the United States population, Hispanics account for 21 percent of all new HIV infections.
 (9)In 2010, Hispanic females are almost 5 times as likely to have AIDS as White females. (10)Over two-thirds of Asian-Americans and over one-half of Pacific Islanders have never been tested for HIV. Asian-Americans, Native Hawaiian, and Pacific Islanders account for approximately one percent of HIV/AIDS cases nationally. Asian-Americans have lower AIDS rates than their White counterparts and they are less likely to die of HIV/AIDS.
 (11)HIV/AIDS is the ninth leading cause of death in Asian and Pacific Island men aged 25 to 34. (12)Native Hawaiians and other Pacific Islanders are 2.6 times more likely to be diagnosed with HIV as compared to the White population. While Native Hawaiians and other Pacific Islanders represent 0.4 percent of the total population in the United States, the AIDS case rate for Native Hawaiians and other Pacific Islanders was twice that of the White population in 2010.
 (13)American Indians/Alaska Natives have a 30 percent higher rate of HIV/AIDS infection as compared to the White population. In 2010, American Indian/Alaska Native females were three times more likely to be diagnosed with HIV infection, as compared to the White female population.
 (14)Runaway youth are 6 to 12 times more likely to become infected with HIV than other youth. (15)In August 2007, the National Medical Association, representing 30,000 African-American physicians, released a consensus report titled Addressing the HIV/AIDS Crisis In The African American Community: Fact, Fiction and Policy which specifically called on the next President of the United States to declare HIV/AIDS in African-American communities a public health emergency. The National Medical Association has worked with the National Black Leadership Commission on AIDS (NBLCA) to organize clergy to advocate for the specific needs of Black physicians, their patients, and those at risk in African-American communities. Both organizations have pledged to advocate and work with clergy to develop, execute, and implement these initiatives in African-American communities and culture.
 (16)In October 2007, 186 Black clergy, consisting of Baptist, Church of God in Christ (COGIC), Methodist, Protestant, African Methodist Episcopal (AME), and Pentecostal faiths came together to participate in the National Black Clergy Conclave on HIV/AIDS Policy, hosted by Time Warner, Inc., with other foundation support. Included in this prestigious gathering were the Health Brain Trust of the Congressional Black Caucus, leaders from the National Conference of Black Mayors, and the National Caucus of Black State Legislators. This group developed a plan of action that has become the Communities United with Religious leaders to Eliminate HIV/AIDS in minority communities to respond to the on the ground emergency in prevention, care, and treatment for AIDS in Black America.
 (17)The National Black Clergy Conclave on HIV/AIDS declared the HIV/AIDS crisis in the African-American community a public health emergency. The National Conclave also recognized that HIV/AIDS is growing in and affecting other minority groups disproportionately. Therefore, the Conclave is collaborating with the National Alliance for Hispanic Health, a 30-year-old organization aimed at Hispanic health; the Asian & Pacific Islander American Health Forum, a 27-year-old national organization focused on improving the health of Asian-Americans, Native Hawaiians, and Pacific Islanders; and the Asian-Pacific Islander Wellness Center and Esperanza, a Latino based national organization to end HIV/AIDS disparities within these racial and minority communities.
 (18)At their April 2008 annual meeting, the National Policy Alliance, consisting of the Joint Center For Political and Economic Studies (secretariat), the National Black Caucus of School Board Members, National Black Caucus of Local Elected Officials, the Judicial Council of the National Bar Association, the National Association of Black County Officials, Blacks in Government, National Conference of Black Mayors, and the World Council of Mayors voted unanimously to support, endorse, and encourage the passage of a bill that addresses the dramatic increase of HIV/AIDS in minority communities and to organize their respective members to endorse and support the passage of such a bill.
 3.DefinitionsIn this Act: (1) AIDS, HIV, and HIV/AIDSThe terms AIDS, HIV, and HIV/AIDS have the meanings given such terms in section 2689 of the Public Health Service Act (42 U.S.C. 300ff–88).
 (2)Eligible health entitiesThe term eligible health entity means any of the following entities that serve at least one minority group: (A)A public health agency.
 (B)A health center, including an entity operated by an Indian tribe or tribal or Indian organization under the Indian Self-Determination Act or an urban Indian organization under the Indian Health Care Improvement Act.
 (C)A community-based organization. (D)A faith-based organization.
 (3)Minority groupThe term minority group has the meaning given the term racial and ethnic minority group under section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g)) and includes such other groups as specified by the Deputy Assistant Secretary for Minority Health.
 (4)SecretaryThe term Secretary means the Secretary of Health and Human Services. 4.Office of Minority Health grants for activities to reduce HIV/AIDS among those with the greatest rate of increasing rates of infection in the minority communities (a)In generalFor the purpose of reducing HIV/AIDS among minority groups, the Secretary, acting through the Deputy Assistant Secretary for Minority Health, may make grants to eligible health entities to conduct any of the following activities, with respect to one or more minority groups, including youth in such groups:
 (1)HIV/AIDS education and outreach activities. (2)Activities focusing on the prevention of HIV/AIDS and access to treatment for HIV/AIDS.
 (3)HIV/AIDS testing activities. (b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall submit to the Deputy Assistant Secretary an application at such time, in such manner, and containing such information as required by the Deputy Assistant Secretary.
			(c)Priority
 (1)In generalIn making grants under subsection (a), the Secretary, acting though the Deputy Assistant Secretary for Minority Health, shall give priority to applications for proposed activities to serve one or more minority groups with a rate of occurrence of HIV that is equal to at least the applicable minimum rate specified by the Secretary under paragraph (2).
 (2)Specification of minimum rate of occurrence of HIVFor purposes of paragraph (1), the Secretary, in consultation with relevant stakeholders, shall specify a minimum rate of occurrence of HIV, which may be based on gender and geographic area.
				(d)Funding
 (1)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $25,000,000 for each of the fiscal years 2016 through 2019. Any funds made available to the Secretary pursuant to the previous sentence for a fiscal year shall remain available until expended but in no case after fiscal year 2019.
 (2)Administrative costsOf the amounts made available, pursuant to paragraph (1), to carry out this section for a year, not more than 10 percent of such amounts may be used for administrative costs.
				5.Substance Abuse and Mental Health Services Administration grants for HIV testing and counseling
			 services for high risk youth
 (a)In generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, may make grants to eligible health entities to provide HIV testing and subsequent counseling and referral for medical treatment based on the results of such testing, to youth who are—
 (1)members of minority groups; (2)not more than 18 years of age;
 (3)HIV positive or at risk for HIV/AIDS, including young men of racial minorities who have sex with men; and
 (4)engaged in substance abuse. Such youth may include those who have run away from home, are homeless, have had experience in the juvenile justice system, or reside in a detention center or foster care.(b)Uses of grantsAn entity receiving a grant under this section may only use such grant to provide—
 (1)testing for HIV for the youth described in subsection (a); (2)counseling for such youth—
 (A)on information on HIV that is based on medical science and annually updated; and (B)to help such youth to assess HIV-risk situations and alter behaviors to promote choices of lower risk; and
 (3)referral to health resources, mental health resources, and health organizations, which may include medical centers receiving funding under part A or part B of title XXVI of the Public Health Service Act.
 (c)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall submit to the Administrator an application at such time, in such manner, and containing such information as required by the Administrator.
 (d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $5,000,000 for each of the fiscal years 2016 through 2019. Any funds made available to the Secretary pursuant to the previous sentence for a fiscal year shall remain available until expended but in no case after fiscal year 2019.
			6.Centers for Disease Control and Prevention grants for public health testing, intervention, and
			 prevention activities
 (a)In generalFor the purpose of reducing the rate of occurrence of HIV/AIDS with respect to minority groups, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, may make grants to eligible health entities for public health intervention and prevention activities described in subsection (b).
 (b)Grant usesAn entity receiving a grant under this section may use such grant to only conduct the following public health intervention and prevention activities with respect to one or more minority groups:
 (1)Rapid HIV testing. (2)Measures and activities to prevent the spread of HIV/AIDS and to minimize symptoms of HIV/AIDS.
 (3)Outreach activities targeting both females and males. (4)Referrals to health resources, mental health resources, and health organizations.
				(c)Eligibility
 (1)In generalTo be eligible to receive a grant under subsection (a) an entity shall submit to the Director an application at such time, in such manner, and containing such information as required by the Director, including the provision of the assurances described in paragraph (2).
 (2)AssurancesFor purposes of paragraph (1), the assurances described in this paragraph, with respect to an entity seeking a grant under this section, are each of the following assurances:
 (A)PartnershipsAn assurance to the satisfaction of the Secretary that the entity will enter into partnerships with public or private health agencies in carrying out the activities funded by the grant.
 (B)Allocation of grant for activities for femalesAn assurance to the satisfaction of the Secretary that the entity will use at least 60 percent of the amounts received under the grant on activities described in subsection (b) that are for females in minority groups.
 (d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $10,000,000 for each of the fiscal years 2016 through 2019. Any funds made available to the Secretary pursuant to the previous sentence for a fiscal year shall remain available until expended but in no case after fiscal year 2019.
			7.Centers for Disease Control and Prevention activities for HIV/AIDS prevention and education
 (a)Prevention activitiesThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall expand and intensify HIV/AIDS prevention and education activities for minority groups. Such activities shall—
 (1)be targeted to minority groups with a rate of occurrence of HIV that is at least equal to the minimum rate of occurrence specified by the Secretary under section 4(c)(2);
 (2)be comprehensive and updated annually based on science and research; and (3)include the dissemination of medically based information on the importance of open conversation on HIV in the community involved, the importance of adherence to medical treatment and medication, reduction of the stigma of HIV, the importance of HIV testing, risk situation assessment, methods of HIV transmission prevention, and the risk of maternal-fetal and maternal breast milk transmission.
 (b)EducationThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall expand and intensify culturally appropriate and linguistically accessible HIV/AIDS educational activities for minority groups, including for members of such groups who are intravenous drug users, Hispanic and Black women, youth, and men who have sex with men.
 (c)CoordinationThe Secretary shall carry out this section in coordination with, as appropriate, public schools of all levels, organizations that are advocates for advancing minority health, and eligible health entities.
 (d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $9,000,000 for each of the fiscal years 2016 through 2019. Any funds made available to the Secretary pursuant to the previous sentence for a fiscal year shall remain available until expended but in no case after fiscal year 2019.
			8.Centers for Disease Control and Prevention national media outreach campaign
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall implement a national media outreach campaign that urges sexually active individuals who are members of minority groups to be tested for and know their HIV/AIDS status.
 (b)RequirementsThe national media outreach campaign under this section— (1)shall—
 (A)be science-driven and targeted to minority men, women, and youth; and (B)give special emphasis to Black and Hispanic women and minority males who have sex with males, including those who are not more than 18 years of age; and
 (2)may target high schools and universities with 40-percent or greater minority enrollment. (c)Local organizationsIn implementing the campaign under subsection (a), the Secretary may enter into agreements with local organizations (as defined by the Secretary) that focus on serving a single metropolitan community.
 (d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $10,000,000 for each of the fiscal years 2016 through 2019. Any funds made available to the Secretary pursuant to the previous sentence for a fiscal year shall remain available until expended but in no case after fiscal year 2019.
			9.National Center on Minority Health and Health Disparities grants for study on prevention based on
			 behavioral factors
 (a)In generalThe Secretary, acting through the Director of the National Center on Minority Health and Health Disparities, may make grants to eligible entities to study behavioral factors that lead to increased HIV/AIDS prevalence in minority groups.
 (b)Eligible entitiesFor purposes of this section, an eligible entity is a public or private organization with one or more published studies on behaviors.
 (c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $10,000,000 for each of the fiscal years 2016 through 2019. Any funds made available to the Secretary pursuant to the previous sentence for a fiscal year shall remain available until expended but in no case after fiscal year 2019.
			
